



Exhibit 10.12
JOINDER AGREEMENT


July 1, 2016


Reference is made to the Third Amended and Restated Revolving Credit Agreement
dated as of August 15, 2014 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among PBF Holding
Company LLC, a Delaware limited liability company (“Holdings”), Delaware City
Refining Company LLC, a Delaware limited liability company (“Delaware City”),
Paulsboro Refining Company LLC (f/k/a Valero Refining Company - New Jersey, a
Delaware corporation), a Delaware limited liability company (“Paulsboro”),
Toledo Refining Company LLC, a Delaware limited liability company (“Toledo”),
Chalmette Refining, L.L.C., a Delaware limited liability company (“Chalmette”
and together with Holdings, Delaware City, Paulsboro and Toledo, “Borrowers” and
each individually, a “Borrower”), the Subsidiary Guarantors (such term and each
other capitalized term used but not defined herein having the meaning given it
in Article I of the Credit Agreement), the Lenders, UBS SECURITIES LLC, as a
Co-Documentation Agent (the “UBS Co-Documentation Agent”) and a Co-Syndication
Agent (the “UBS Co-Syndication Agent”), UBS SECURITIES LLC, BANK OF AMERICA,
N.A., WELLS FARGO BANK, N.A., CITIBANK, N.A., NATIXIS, DEUTSCHE BANK SECURITIES
INC., CREDIT AGRICOLE CORPORATE & INVESTMENT BANK and THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., as Joint Lead Arrangers (in such capacities, the
“Joint Lead Arrangers”) and Joint Lead Bookmanagers, UBS AG, STAMFORD BRANCH,
as, Administrative Agent (in such capacity, the “Agent”), a Co-Collateral Agent
and as Swingline Lender (in such capacity, the “Swingline Lender”), BANK OF
AMERICA, N.A., as a Co-Collateral Agent and as a Co-Syndication Agent (the “BAML
Co-Syndication Agent”), CITIBANK, N.A., as a Co-Syndication Agent (the “Citibank
Co-Syndication Agent”, and together with the UBS Co-Syndication Agent and the
BAML Co-Syndication Agent, the “Co-Syndication Agents”), WELLS FARGO BANK, N.A.,
as a Co-Collateral Agent and a Co-Documentation Agent (the “WF Co-Documentation
Agent”), DEUTSCHE BANK SECURITIES INC., as a Co-Documentation Agent (the “DB
Co-Documentation Agent”), CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, as a
Co-Documentation Agent (the “CA Co-Documentation Agent”), and together with the
UBS Co-Documentation Agent, the WF Co-Documentation Agent and the DB
Co-Documentation Agent, the “Co-Documentation Agents”).


WITNESSETH:


WHEREAS, the Subsidiary Guarantors, Borrowers and Holdings have entered into the
Credit Agreement and the Security Agreements in order to induce the Lenders to
make the Loans and the Issuing Bank to issue Letters of Credit to or for the
benefit of Borrowers;


WHEREAS, pursuant to Section 5.10(b) of the Credit Agreement, each Subsidiary,
other than an Excluded Subsidiary or Immaterial Subsidiary, that was not in
existence on the date of the Credit Agreement and that is an Eligible
Subsidiary, may become a Borrower under the Credit Agreement by executing a
Joinder Agreement. The undersigned Subsidiary (the “New Subsidiary”) is
executing this joinder agreement (“Joinder Agreement”) to the Credit Agreement
in order to induce the Lenders to make additional Revolving Loans and the
Issuing Bank to issue Letters of Credit and as consideration for the Loans
previously made and Letters of Credit previously issued.


NOW, THEREFORE, the Administrative Agent, Collateral Agent and the New
Subsidiaries hereby agree as follows:




1. Borrower. In accordance with Section 5.10(b) of the Credit Agreement, the New
Subsidiary by its signature below becomes a Borrower under the Credit Agreement
with the same force and effect as if originally named therein as a Borrower.





--------------------------------------------------------------------------------







2. Representations and Warranties. The New Subsidiary hereby (a) agrees to all
the terms and provisions of the Credit Agreement applicable to it as a Borrower
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Borrower thereunder are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of the date hereof. Each reference to a Subsidiary
Guarantor in the Credit Agreement shall be deemed to include each New
Subsidiary. The New Subsidiary hereby attaches supplements to each of the
schedules to the Credit Agreement applicable to it.


3. Severability. Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


4. Counterparts. This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original. Delivery of an executed signature page to
this Joinder Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Joinder Agreement.


5. No Waiver. Except as expressly supplemented hereby, the Credit Agreement
shall remain in full force and effect.


6. Notices. All notices, requests and demands to or upon the New Subsidiary, any
Agent or any Lender shall be governed by the terms of Section 10.01 of the
Credit Agreement.


7. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.




[Signature Pages Follow]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.


NEW SUBSIDIARY


Torrance Refining Company LLC


By: _/s/ John E. Luke___________
Name: John E. Luke
Title: Treasurer


Address for Notices:


PBF Holding Company LLC
1 Sylvan Way, 2nd Floor
Parsippany, NJ 07054-3887
Attention: Trecia Canty
Telecopier No.: 973-455-8941
Email: Trecia.Canty@pbfenergy.com


with a copy to:


Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Attention: Andres C. Mena, Esq.
Telecopier No.: (212) 446-4900
Email: andres.mena@kirland.com


UBS AG, STAMFORD BRANCH, as Administrative Agent


By:_/s/ Darlene Arias__________
Name: Darlene Arias
Title: Director


By:_/s/ Craig Pearson__________
Name: Craig Pearson
Title: Associate Director


[Schedules pages follow]





--------------------------------------------------------------------------------







APPLICABLE SCHEDULES


Schedule 2.22        Blocked Accounts
Schedule 3.08        Litigation
Schedule 3.18        Environmental Matters







--------------------------------------------------------------------------------





Schedule 2.22
Blocked Accounts






Bank and Account Type
Account No.
N.A.
 








--------------------------------------------------------------------------------





Schedule 3.08
Litigation


Matter Number
Matter Name
Classification
Law Issue
2015-00022
(MMOAC) Olson, Charles H v Union Carbide Corp., et al
Personal Injury
Toxic Tort- Premises Owner Liability
 
Matter Number
Matter Name
Classification
Law Issue
2012-001010
(MCAS)(CSHP) Steadman, Raymond; et ux vs Asbestos Corp Ltd; et al.
Personal Injury
Toxic Tort- Premises Liability
 
Matter Number
Matter Name
Classification
Law Issue
2013-000155
(MCAS) Curran, Richard Wade; (Curran, Richard William); et al vs General
Electric Co., et al.
Personal Injury
Toxic Tort-Premises Owner Liability
 
 
 
 
Matter Number
Matter Name
Classification
Law Issue
2016-000008
(Harold Wardle vs. 3M Company, et al, Los Angeles Superior Court, No. BC605308
Toxic Tort Premises Liablity - Asbestos - Mesothelioma
Plaintiff alleges exposure to asbestos while repairing cooling towers at the
Torrance Refinery during the 1966 and 1973 timeframe while employed by Flour.
Defenses - Insufficient exposure, weak causation and no liability for
independent contractor employees








--------------------------------------------------------------------------------





SCHEDULE 3.18
ENVIRONMENTAL MATTERS


Agency
Environmental/Safety Settlement Agreements, Consent Decrees, and Orders
LARWQCB
Site and Offsite Clean Up and Abatement Orders (no assignment clause in the
three issued abatement orders)
DTSC1
Selenium Consent Decree
DIR/CalOSHA
2014 PQV Inspection Settlement Order. Still need to submit proof of abatement
for General Citations.
EPAIDOJl
NSR Consent Decree
City of Torrance
MHF/Safety Consent Decree
Agency I Type
Environmental/Safety Claims
 
 
EPA
 Potential NOV(s) associated with EPA Region IX's June and November 2015
Inspections of the Refinery's Risk Management Program
EPAIDOJ
 Potential NSR Consent Decree Stipulated Penalties based on prior reports and
notifications
 Potential stipulated penalties associated with Multi-Media Consent Decree
related to failure to meet Water
Conservation SEP Annual Reuse limit in 2014
DTSC
 Potential NOV associated with failure to remove Alky Chemical Cleaning
hazardous waste if not removed by 8/25/15.










--------------------------------------------------------------------------------





SCHEDULE 3.18
ENVIRONMENTAL MATTERS
Transactional Asset
Project ID
BUS. LINE / ASSET
Regulatory
Agency/
Other
Regulatory Case #
CAO/CD
Remediation Type
Remediation Comment
5.13(b)
15.8
Yes
TORRANCE REFINERY
REFINING
LARWQCB/ DOJ/ EPA
MOBIL - TORRANCE REFINERY (SL372452438)
RB Case # 0234
CAO - 85-17
CAO - 88-43
CAO - 89-136
CAO - 95-116
DOJ CD
Resource Conservation & Recovery Act (RCRA) Corrective Action and Environmental
Indicator Program
Active
Active
Includes Honeywell offsite LNAPL investigation and remediation and 18-ECP
boundary site remediation project (RB Case#905040161) on 190th and Crenshaw.
X
X
Yes
ATWOOD TERMINAL
LOGISTICS-TML
SARWQCB
MOBIL ATWOOD TERMINAL (SLT8R1594080)
RB Case # SLT8R159
N/A
Active
Active
 
X
Yes
VERNON TERMINAL/VERNCA/04011
LOGISTICS-TML
City of Vernon and DTSC
DTSC Case# HAS VCA 15/15-029
N/A
Active - No LARWQCB Agency Case but active case with DTSC for oversight
Active - CtC Program. No regulatory case at VT facility itself. Working with
City of Vernon and DTSC on an off-site third party property only. Remove from
CtC Program upon transfer of assets/projects.
 
X
Yes
VERNON METERS STATION
LOGISTICS-TML
City of Vernon
N/A
N/A
Active - No Agency Case
Active - CtC Program. No environmental regulatory agency case. Working directly
with City of Vernon to remediate soil and GW impact onsite. Remove from CtC
Program upon transfer of assets/projects
 
X






--------------------------------------------------------------------------------





Yes
M-3 PIPELINE (Idle segment only on Bandini Blvd, Vernon)
LOGISTICS-PL
City of Vernon
N/A
N/A
Active - No Agency Case
Active. No environmental regulatory agency case. Working directly with City of
Vernon to delineate and investigate possible soil and GW impact from M-3 idle
section of the pipeline after relocation project
 
X
Yes: Idle betw Vernon & Torrance
M-5 PIPELINE
LOGISTICS-PL
LARWQCB
ExxonMobil Pipeline M-5 (T10000002802)
N/A
Closed - Agency NFA
Regulatory case closed. NFA received. Only future potential work for M-5
abandoned pipeline on S. Main St. between E. Slauson Ave. & E. 59th Pl.
 
X
Yes: Vernon Meters North
M-107 PIPELINE
LOGISTICS-PL
N/A
N/A
N/A
Inactive
Inactive - on and off working with BNSF & Metro Trans. Authority (MTA) on
possible removal of M107 pipeline segment in their ROW (~250') and slurry fill
(~2500').
 
X
Yes: Idle/Abndnd Athens to Vernon
M-6 & M-7 PIPELINE
LOGISTICS-PL
DTSC
N/A
N/A
Closed - Agency NFA
Regulatory case closed. NFA received. Only future potential work for M-6 and M-7
idled pipelines.
 
X
Yes
SOUTHWEST TERMINAL AREA I
LOGISTICS-TML
LARWQCB
MOBIL SOUTHWEST TERMINAL - BERTHS 238 (SL204701660)
RB Case # 0333
CAO - 99-103
Active
Active
X
X
Yes: Active/Idle/Abndnd Torrance to SWT1/Wilmington/GATX
M18 & M19 PIPELINE
LOGISTICS-PL
N/A. Managed by POLA (Property Owner)
N/A
N/A
Closed - No Agency Case
 
 
X






--------------------------------------------------------------------------------





Yes
SOUTHWEST TERMINAL AREA II
LOGISTICS-TML
N/A
N/A
N/A
None
No regulatory case or remediation work. Routine regulatory compliance related to
operation.
 
N/A
Yes
EMIDIO PUMP STATION
LOGISTICS-PL
N/A
N/A
N/A
None
No regulatory case or remediation work. Routine regulatory compliance related to
operation.
 
N/A
Yes
ROSE PUMP STATION
LOGISTICS-PL
N/A
N/A
N/A
Active - No Agency Case
Active. No environmental regulatory case. Working with Tejon Ranch for removal
of impacted soil to support their redevelopment plans.
 
X
Yes
GRAPEVINE PUMP STATION
LOGISTICS-PL
N/A
N/A
N/A
None
No regulatory case or remediation work. Routine regulatory compliance related to
operation.
 
N/A
Yes: same as Pump Station Case
GRAPEVINE PIPELINE
LOGISTICS-PL
CVRWQCB
MOBIL GRAPEVINE PUMPING STATION 99-GRV (SLT5FR714638)
RB Case# SLT5FR714638
N/A
Active - Agency Case
Active - CTC program. Project is associated with the pipeline but is related to
Grapevine Pump Station. Remove from CtC Program upon transfer of assets/projects
 
X
Yes
LEBEC PUMP STATION
LOGISTICS-PL
N/A
N/A
N/A
None
No regulatory case or remediation work. Routine regulatory compliance related to
operation.
 
N/A
Yes
LEBEC PIPELINE (TEJON RANCH)
LOGISTICS-PL
CVRWQCB
MOBIL M-1 CRUDE OIL PIPELINE (SL205724284)
RB Case # SL205724284
N/A
Active - Agency Case
Active - CTC program. Not related to Lebec Pump Station. Idled 8” and M-1 active
12” near 5 Fwy. Remove from CtC Program upon transfer of assets/projects.
 
X






--------------------------------------------------------------------------------





Yes
NEWHALL PUMP STATION
LOGISTICS-PL
N/A
N/A
N/A
None
No regulatory case or remediation work. Routine regulatory compliance related to
operation.
 
N/A
Yes - M-70 Idle diverges from the M-70 active just south of the Newhall Pump
Station and runs east of the active line - RAP posted to Geotracker 3/31/2014:
Open case since 2000. Case is identified in Geotracker as: Newhall Land and Farm
Co. No ID as pipeline or ExxonMobil or Mobil.
VALENCIA PIPELINE
(NEWHALL LAND FARM)
LOGISTICS-PL
LARWQCB
NEWHALL LAND AND FARM CO (SL2048Y1711)
RB Case # 0293
N/A
Active - Agency Case
Active - CTC program. 3 Mobil abandoned/idle pipelines. Remove from CtC Program
upon transfer of assets/projects
 
X
Yes
SATICOY PUMP STATION
LOGISTICS-PL
N/A
N/A
N/A
None
No regulatory case or remediation work. Routine regulatory compliance related to
operation.
 
N/A
Yes
SLAUSON PUMP STATION
LOGISTICS-PL
N/A
N/A
N/A
None
No regulatory case or remediation work. Routine regulatory compliance related to
operation.
 
N/A
Yes: M-70/M-53: Gorman Post Road
GORMAN PIPELINE
LOGISTICS-PL
CVRWQCB
MOBIL PIPELINES M-70 AND M-53 (SL0603714503)
RB # 1146
N/A
Active - Agency Case
Active - CTC program. Pipeline related project on a third party gas station.
Remove from CtC Program upon transfer of assets/projects.
 
X
Yes
M-145/M-8 PIPELINE
(ALAMEDA & 96TH)
LOGISTICS-PL
LARWQCB
MOBIL M-8 AND M-145 PIPELINES (SL204DF2389)
RB Case # 0946
N/A
Active - Agency Case
Active. M-145 active line, M-8 abandoned line.
 
X






--------------------------------------------------------------------------------





Yes
M-8 PIPELINE FLORENCE AVE
(ALAMEDA & FLORENCE)
LOGISTICS-PL
LARWQCB
EXXON/MOBIL PIPELINE CO. LINE M-8 (SL0603783051)
RB Case # 1104B
N/A
Active - Agency Case
Active. M-8 abandoned line.
 
X
Yes: M-145
WATSON-KINDER MORGAN
LOGISTICS-PL
N/A
N/A
N/A
None
No regulatory case or remediation work. Routine regulatory compliance related to
operation.
 
N/A
Yes
G-8/G-10 PIPELINE
LOGISTICS-PL
City of Taft/Property Owner
N/A
N/A
Active - No Agency Case
Active. G-8/G-10 idled lines. Removal of pipeline and any potential remediation
of soil if needed for property redevelopment by current owner. Working with the
City of Taft.
 
X






